DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/31/2022.
Applicant's election with traverse of Group I in the reply filed on 10/31/2022 is acknowledged. The traversal is on the ground(s) that search and examination can be made without serous burden. This is not found persuasive because the inventions of Group I and Group II are drawn into different classes and each invention requires a different field of search. Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps while the search for apparatus claims requires the identification of structural elements, which introduces additional search burden. Applicants’ arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive in so far as the searches are not co-extensive and additional search would of necessity  be required for the combination of inventions.
Furthermore, Applicant's election with traverse of elected Species A2 in the reply filed on 10/31/2022 is acknowledged. The traversal is on the ground(s) that search and examination can be made without serous burden.  This is not found persuasive because the inventions of claims are drawn into different species and each invention requires a different field of search. Applicants’ attention is drawn to the fact that the species are independent and distinct and the different species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species, which introduces additional search burden.
Therefore, claims 1-3, and 5-11 will be examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 12/11/2019. It is noted, however, that applicant has not filed a certified copy of the AU 2019904694 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the high voltage electrode is in contact with a gas and/or passing through the discharge zone” in claim 1, “a vessel” in claim 3,  “a gas inlet… and a gas propulsion device…” in claim 9, and “a voltage generator” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, and 12-21 are objected to because of the following informalities: claims 4, and 12-21 are withdrawn from consideration and should be identified with proper claim identifier (e.g. Withdrawn)  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a high voltage electrode” in line 3. It is not clear what this limitation is regarded, e.g. how high is considered as “high voltage”. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a powered electrode” or “an electrode connected to a power/voltage source”.
Due to the dependency to the parent claim, claims 2-3, and 5-11 are rejected
Claim 11 recites “RSM”. It is not clear what this term stands for. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vangeneugden et al (PG-PUB US 2008/0292497) in view of Creijghton (U.S. 5,766,447).
Regarding claim 1, Vangeneugden et al disclose a liquid treatment device (ABSTRACT). The apparatus comprises a plasma generating area 3 between a powered electrode 1 and a dielectric separator 4 (i.e. a high voltage electrode…and a dielectric barrier…a discharge zone, Figures 1-5, paragraphs [0024], [0026], & [0035]), wherein 
(i) the separator 4 comprises porous dielectric material (i.e. the dielectric barrier is gas-permeable, Figures 1-5, paragraph [0028}); and
(ii) gaseous medium is introduced in the plasma generating area 3 (i.e. the discharge zone…accept a gas flow…, Figures 1-5, paragraph [0024]).
Vangeneugden teaches that gaseous medium is introduced in the area 3 (Figures 1-5, paragraph [0024]), but does not teach the powered electrode 1, which is covered by a dielectric layer 2, being in contact with the gas flow. However, Creijghton discloses a liquid treatment device (ABSTRACT). Creijghton teaches that a powered/corona electrode 10/27/46/133/163 is absent or without a dielectric layer, thus in contact with oxygen-containing gas (Figures 1-6, col. 4, line 47-55, col. 5, line 55, col. 6,line 53, col. 7, line 25, col. 9, line 5-17, & col. 10, line 44). The teaching of Creijghton shows that a powered electrode absent/without a dielectric layer and being in contact with a gas flow is an equivalent electrode configuration for a liquid treatment device. Therefore, it would be obvious for one having ordinary skill in the art to utilize a powered electrode in contact with a gas flow because it is an art-recognized equivalent.
As such, the combined teaching of Vangeneugden/Creijghton comprises a powered electrode in contact with a gas flow.
Regarding claim 2, Vangeneugden teaches a grounded electrode 8 being separated from the plasma generating area 3 by the dielectric separator 4 (Figures 1-5, paragraphs [0026] – [0027]).
Regarding claim 3, Vangeneugden teaches a reactor chamber for receiving the liquid for treatment (Figures 6 & 7, paragraphs [0037] & [0038]). Creijghton teaches a reactor chamber for accommodating the liquid (Figures 1-6, col. 5, line 25-40).
Regarding claim 5, Vangeneugden teaches a grounded electrode 8 in contact with the liquid in area 5 (Figure 5, paragraph [0027]).
Regarding claim 6, Vangeneugden teaches the powered electrode 1, the plasma generating area 3, and the separator 4 being concentrically arranged (Figures 1-5).
Regarding claim 7, Vangeneugden teaches porous dielectric separator 4 (paragraph [0028]).
Regarding claim 8, Vangeneugden teaches that the porous dielectric separator may comprises porous carrier material (paragraph [0030]). Creijghton teaches that porous dielectric may comprises a hydrophobic material (col. 7, line 36-42).
Regarding claim 9, Vangeneugden teaches that gas is introduced from an inlet 14 through the area 3 to an outlet 17 by a pump 20 (Figure 7, paragraph [0038]).
Regarding claim 10, Vangeneugden teaches means for supplying voltage to the electrode (paragraph [0026]).
Regarding claim 11, Creijghton teaches that the peak voltage is -48 kV and + 48 kV having an average field strength of 4 kV/mmm (col. 9,line 46-55). Moreover, “the voltage” is not a structural limitation, rather a process-limiting parameter, which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Conclusion
Claim 1-3, and 5-11 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795